Citation Nr: 1225907	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  12-03 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board has determined the RO/AMC must provide additional assistance to the Veteran in support of his claim of increase rating for PTSD. VA's duty to assist includes making an effort to gather records of VA treatment as well as any identified private records. The Veteran's representative indicated in a February 2012 statement that the Veteran receives continuous readjustment counseling at a Vet Center in New York, New York.

Psychiatric treatment records pertinent to the Veteran's claim are under VA control and have not been associated with the claims file. As VA has a duty to obtain these records and associate them with the claims file, a remand to the RO for this purpose is warranted. The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to assist all claimants in obtaining evidence necessary to substantiate a claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. Such assistance includes making reasonable efforts to obtain relevant records that the claimant adequately identifies to the Secretary and authorizes the Secretary to obtain. See 38 U.S.C. § 5103A(b) (West 2002). 

A remand of this case is warranted, so the RO can ensure that all available VA and non-VA treatment records are obtained. See 38 C.F.R. § 3.159(c)(2); Dunn v. West, 11 Vet. App. 462 (1998) (Vet Center records constructively in possession of VA); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered). 

The Veteran contends that his PTSD symptoms are more severe than as reflected by his 50 percent disability rating. He was afforded VA examinations in January 2008, December 2009, and October 2010. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 213 (2007) (a medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations).

In August 2010, the Veteran's Vet Center readjustment counseling therapist assigned the Veteran a Global Assessment of Functioning (GAF) score of 36. The October 2010 VA examiner assigned the Veteran a GAF score of 51. In light of the conflicting GAF scores, and the potential to resolve the matter of whether the Veteran's service-connected PTSD symptoms are reflected by the current rating, a new VA examination is warranted. See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to obtain all records of the Veteran's VA, non-VA, or other treatment rendered for the service-connected PTSD-to specifically include, but not limited to, records from the New York Vet Center dated from July 2010.

2. Subsequent to the above development, the RO should associate these records with the claims folder and should make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining the current severity of the service-connected PTSD.

The following considerations will govern the examination:

* The claims folder, including all relevant medical records and a copy of this remand must be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

* The VA examiner must review reports of any subsequently received records of private psychiatric examination-to specifically include Vet Center records.

* The examiner must address the GAF score assigned by the Veteran's August 2010 therapist.

* The examiner must assign the Veteran a GAF score and provide a fully reasoned explanation for his or her opinion.

* If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. The results of any additional examinations must be associated with the claims folder.


* The examiner must provide findings as to the impact of the Veteran's disability on his social and occupational functioning and his ordinary activities of daily living.

* In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

* The examiner must provide a FULLY REASONED explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

* The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. Readjudicate the issue on appeal. 

* If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


